                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     WILLIE BOLDEN,                                 Case No. 17-cv-05607-PJH
                                                       Plaintiff,
                                  10
                                                                                        ORDER GRANTING DEFENDANT'S
                                                 v.                                     MOTION FOR SUMMARY JUDGMENT
                                  11

                                  12     O. ARANA,                                      Re: Dkt. Nos. 20, 30
Northern District of California
 United States District Court




                                                       Defendant.
                                  13

                                  14

                                  15          This is a civil rights case brought pro se by a state prisoner under 42 U.S.C. §

                                  16   1983. His claims arise from his detention at San Quentin State Prison (“SQSP”).

                                  17   Defendant has filed a motion for summary judgment. Plaintiff has filed an opposition and

                                  18   defendant has filed a reply. For the reasons set forth below, the motion for summary

                                  19   judgment is granted.

                                  20                                   Motion for Summary Judgment

                                  21          Legal Standards

                                  22          Summary judgment is proper where the pleadings, discovery and affidavits show

                                  23   that there is "no genuine dispute as to any material fact and the movant is entitled to

                                  24   judgment as a matter of law." Fed. R. Civ. P. 56(a). Material facts are those which may

                                  25   affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                  26   (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a

                                  27   reasonable jury to return a verdict for the nonmoving party. Id.

                                  28
                                   1          The moving party for summary judgment bears the initial burden of identifying

                                   2   those portions of the pleadings, discovery and affidavits which demonstrate the absence

                                   3   of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

                                   4   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). When

                                   5   the moving party has met this burden of production, the nonmoving party must go beyond

                                   6   the pleadings and, by its own affidavits or discovery, set forth specific facts showing that

                                   7   there is a genuine issue for trial. Id. If the nonmoving party fails to produce enough

                                   8   evidence to show a genuine issue of material fact, the moving party wins. Id.

                                   9          "Within the prison context, a viable claim of First Amendment retaliation entails five

                                  10   basic elements: (1) An assertion that a state actor took some adverse action against an

                                  11   inmate (2) because of (3) that prisoner's protected conduct, and that such action (4)

                                  12   chilled the inmate's exercise of his First Amendment rights, and (5) the action did not
Northern District of California
 United States District Court




                                  13   reasonably advance a legitimate correctional goal." Rhodes v. Robinson, 408 F.3d 559,

                                  14   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  15   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  16   was retaliated against for exercising his constitutional rights and that the retaliatory action

                                  17   did not advance legitimate penological goals, such as preserving institutional order and

                                  18   discipline); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam) (same).

                                  19          Background

                                  20          In this case plaintiff alleges that on December 21, 2016, a correctional officer

                                  21   searched his cell and confiscated several items. Plaintiff stated he would file an

                                  22   administrative grievance if the items were not returned and he alleges that the

                                  23   correctional officer threatened him, stating, “I’ll get you for that.” Complaint at 7.

                                  24   According to plaintiff, the correctional officer later learned that plaintiff was found not

                                  25   guilty at a Rules Violation Report (“RVR”) disciplinary hearing and stated, “[n]o way. I’ll

                                  26   fix that.” Complaint at 8. The correctional officer, according to plaintiff, immediately

                                  27   spoke with the hearing officer and plaintiff was found guilty of the violation. Plaintiff

                                  28   further alleges that the correctional officer then stated, “I warned you I’d get you.” Id.
                                                                                       2
                                   1   Plaintiff named O. Arana, the correctional officer at issue, as the sole defendant in this

                                   2   case. O. Arana was identified in the paperwork for the RVR as the correctional officer

                                   3   involved. Opposition (Docket No. 23) Ex. A4-A7.

                                   4          The court ordered service on November 2, 2017. Defendant O. Arana filed this

                                   5   motion for summary judgment on May 29, 2018. The motion includes a declaration from

                                   6   a correctional lieutenant who stated that the RVR paperwork contained a mistake and

                                   7   that O. Arana was not the correctional officer involved in the incident and did not appear

                                   8   at the RVR hearing. Motion for summary judgment (“MSJ’), Rojas Decl. ¶ 3.

                                   9          Defendant’s attorney previously informed plaintiff of this error in discovery

                                  10   responses. Docket No. 21 at 2. However, neither defendant’s attorney or correctional

                                  11   staff at SQSP provided plaintiff with the correct identity of the correctional officer involved

                                  12   for plaintiff to amend the complaint. Nor does it appear that a corrected RVR was
Northern District of California
 United States District Court




                                  13   provided to plaintiff with the correct name. Plaintiff filed a motion to compel discovery

                                  14   that contained many requests, including requests for the names of people involved in the

                                  15   incident because defendant did not identify the actual correctional officer who was

                                  16   involved. Defendant filed a motion to stay discovery pending resolution of the motion for

                                  17   summary judgment. The court denied the motion to compel without prejudice and

                                  18   granted the motion to stay, noting that the motion for summary judgment only concerned

                                  19   whether defendant O. Arana was involved, and that discovery that he was not involved in

                                  20   the incident had been provided. The court also noted that defendant had failed to provide

                                  21   plaintiff with the name of the correct defendant.

                                  22          In response to a recent order from the court, defendant has indicated that the

                                  23   correct defendant involved in this incident was S. Arana. Docket No. 29. Plaintiff has

                                  24   requested an extension to file an amended complaint. Docket No. 30.

                                  25                                            ANALYSIS

                                  26          During the relevant time, December 21, 2016, plaintiff was housed in the West

                                  27   Block at SQSP. Complaint at 6. Defendant’s primary assignment was with the

                                  28   psychiatric inpatient infirmary. MSJ, Arana Decl. ¶ 2. Defendant worked at the infirmary
                                                                                      3
                                   1   in December 2016. Id. at ¶¶ 2-4. Defendant’s work records and sign-in sheets indicate

                                   2   he was working at the infirmary on December 21, 2016, and his supervisor confirmed that

                                   3   Defendant was not assigned to the West Block in December 2016. MSJ, Pitt Decl. ¶¶ 3-

                                   4   5; Cervantes Decl., Exs. A, B.

                                   5          Plaintiff does not allege that he personally knows defendant and is aware that it

                                   6   was in fact defendant who was involved. Plaintiff argues that defendant was identified in

                                   7   the paperwork. Opposition at 7-8. Plaintiff notes that had he been provided with the

                                   8   name of the correct correctional officer he would have amended the complaint.

                                   9   Opposition at 11.

                                  10          This motion for summary judgment concerns defendant’s identity. Defendant has

                                  11   met his burden in demonstrating the absence of a genuine issue of material fact as to

                                  12   whether he is the proper defendant. The work records and sign-in sheets demonstrate
Northern District of California
 United States District Court




                                  13   that defendant was working in the infirmary on the day of the incident and was not in the

                                  14   West Block where plaintiff was located, and the incident occurred. Plaintiff has failed to

                                  15   show that there is a genuine issue for trial. Plaintiff does not allege that he knows

                                  16   defendant and recognizes him as the correctional officer in question. Plaintiff only relies

                                  17   on the paperwork that identified defendant. “When opposing parties tell two different

                                  18   stories, one of which is blatantly contradicted by the record, so that no reasonable jury

                                  19   could believe it, a court should not adopt that version of the facts for purposes of ruling on

                                  20   a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380-83 (2007). In this

                                  21   case, plaintiff has failed to present sufficient evidence that defendant O. Arana was the

                                  22   correctional officer involved. Defendant has now provided the identity of the appropriate

                                  23   correctional officer involved and plaintiff indicates he wishes to amend the complaint.

                                  24   Therefore, summary judgment is granted as to defendant O. Arana.

                                  25                                          CONCLUSION

                                  26          1. For the reasons set forth above, the motion for summary judgment (Docket No.

                                  27   20) is GRANTED and O. Arana is DISMISSED from this case.

                                  28          2. Plaintiff’s motion for an extension of time to amend the complaint to name S.

                                                                                     4
                                   1   Arana as defendant (Docket No. 30) is GRANTED. Plaintiff may file an amended

                                   2   complaint with the name of the correct defendant by November 5, 2018. Plaintiff’s

                                   3   request for sanctions is DENIED.

                                   4         IT IS SO ORDERED.

                                   5   Dated: October 23, 2018

                                   6

                                   7
                                                                                            PHYLLIS J. HAMILTON
                                   8                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  5
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         WILLIE BOLDEN,
                                   5                                                          Case No. 17-cv-05607-PJH
                                                        Plaintiff,
                                   6
                                                  v.                                          CERTIFICATE OF SERVICE
                                   7
                                         O. ARANA,
                                   8
                                                        Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on October 23, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18    Willie Bolden ID: E-94314
                                        San Quentin State Prison
                                  19    1 Main Street
                                        San Quentin, CA 94964
                                  20

                                  21
                                       Dated: October 23, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      ________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  27
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  28
                                                                                          6
